Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
The IDS contained JP 09-100800 (JP800) which teaches all of claim 1 except a part of last paragraph “thereby [the air currents of the first and second fans] passing between the stator and the rotor core in the casing”.  JP800 teaches that the air currents pass through fins (11) around the exterior of the motor (2). 
Koyama US20130076172 in Fig. 1 is similar to JP800 wherein cooling air is directed along the exterior of the casing to cool a totally enclosed motor.  Fig. 2 teaches another variant wherein cooling air is directed into the motor’s rotor (6) at channel (5) to directly cool the heat generating components of the motor.
Stamm teaches that instead of having air directed through the rotor via channels like Koyama, one could just use the spacing between the rotor and stator (see airflow currents of Fig. 1).
Looking more closely at JP800, air flows out of the fans through cooling fins (11).  Presumably one end of the opening between the fins is closed off so that in one channel air can flow from left to right while in the adjacent channel air can flow from right to left.  Otherwise air would flow in from both ends of the channel and collide, preventing the air from each fan to proceed all the way through the channel and out exits (7 and 9).  If a combination were to be made it is the best understanding of the Office that any airflow to be redirected to the interior of JP800’s rotor via channels as 
Therefore any modification of the prior art would require a substantial redesign with impermissible hindsight to arrive at Applicant’s claimed invention.  For this reason the case remains allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN O PETERS whose telephone number is (571)272-2662.  The examiner can normally be reached on M-F, 9:30am-8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571) 270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


BRIAN O. PETERS
Examiner
Art Unit 3745



/BRIAN O PETERS/Examiner, Art Unit 3745                                                                                                                                                                                                        

/WOODY A LEE JR/Primary Examiner, Art Unit 3745